DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 claim 1-9 and 12-16, claim 10-11 have withdrawn voluntary in the reply filed on January 20th 2022 is acknowledged.  The traversal is on the ground(s) that there is mistake in mapping the prior art and also made amendment to further distinguish from the prior art.  This is not found persuasive because:
It is noted that, even with the amendment, Marhic is still disclosing all the technical features (refer to the 102 rejection below) or the alternative Marhic in view of Lou (refer to the alternative 103 rejection below), therefore, claim 1 is not a special technical feature as it does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Furthermore, it is noted that, after the amendment, claim 1 no longer read on all figures, it only read on Fig. 8s, 12s and 18s.

	Claims Status:
	Claims 1-70 are pending.
	Claims 10-11 and 17-70 are being withdrawn from further consideration.
	Claim 1 is amended.
	Claims 1-9 and 12-16 are being examined as follow:

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to because all elements now recited in claims need to be shown in one embodiment, and the features below are not shown in one embodiment or any:
Claim 9 and 14, “an external thread”.
Claim 16, “a pillar-like projection”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“98”
“30a”
“73a”
“p1”
“92”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/ 2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the 
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The abstract of the disclosure is objected to because it is more than 150 words and improper language are used the disclosure, such as “said”. 
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is objected to because the title is too long.  
The following title is suggested: “Electrode for gas- and liquid-cooled plasma torches”.

The disclosure is objected to because of the following informalities: 
Proper Heading is required. PCT and WO numbers should be removed and replaced with US S/N.
Improper language used, such as: 
“…as claimed in any of claims 1 to 18…” in page 5 Paragraph 6 and Page 6 Paragraph 4.
“…as claimed in any of claims 6 to 17…” in page 5 Paragraph 7.
“…as claimed in any of claims 19 to 21…” in page 6 Paragraph 5.
“…as claimed in any of claims 24 to 25…” in page 6 Paragraph 6.
“…as claimed in any of claims 22 to 23…” in page 6 Paragraph 6.
“…as claimed in any of claims 24 to 36…” in page 6 Paragraph 7.
“…as claimed in any of claims 24 to 36…” in page 7 Paragraph 7.
“…as claimed in any of claims 1 to 18…” in page 8 Paragraph 6.
“…as claimed in any of claims 55 to 62…” in page 9 Paragraph 1.
The brief description of the drawing section in Page 15 to 21 is not in the correct order. It is not clear how the lower number of the earlier figures to be referred to the later higher number of figures. Such as:
Figure 2b: “… of figures 2 to 20…”
Figure 2c: “… of figures 2 to 3…”
Figure 2d: “…per figures 2 and 3…”
Figure 5b: “… per figures 5 to 7…”
Figure 9c: “… per figures 9 to 11…”
Figure 13b: “… of figures to 17…”
Figure 13c: “… of figures 13 to 17…”
Appropriate correction is required.


Claim Objections
Claims 12-15 objected to because of the following informalities:  
In claim 12, the permeable of “The electrode of claim 10….” Should change to “The electrode of claim 1…” because claim 10 is “withdrawn”.
In claim 15, the term “…, on its outer surface … ” in line 1 should be change to “…, on the radial outer surface…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
The limitation “…the direction of said closed end…” in line 5 is lack of antecedent basis in the claim. Correction is required.
The limitation “…the front solid portion of the closed end
The limitation “…the longitudinal axis…” in line 8 is lack of antecedent basis in the claim. Correction is required.
The limitation “…the radial outer side…” in line 8 is lack of antecedent basis in the claim. Correction is required.
Claim 4 is indefinite:
It is unclear what limitation “…said longitudinal axis L and/or with an offset a; b with respect to the radial to said longitudinal axis L…” is actually mean? What is the underlined “a; b” in the limitation mean? Clarification is required. For examination purposes, it is assumed that there is a typing error and “a; b” should be removed.
In claim 7:
The limitation “…the cross-sectional area A of said cavity…” in line 1 is lack of antecedent basis in the claim. Correction is required.
The limitation “…the largest cross-sectional area A of said cavity…” in line 2 is lack of antecedent basis in the claim. Correction is required.
The limitation “…the sum of said cross-sectional area A and of said at least one opening…” in line 5 is lack of antecedent basis in the claim. Correction is required.
The limitation “…wherein the cross-sectional area A of said cavity radially with respect to said longitudinal axis (L) or the largest cross-sectional area A of said cavity radially with respect to said longitudinal axis L is one of larger, larger by a factor of 2, and larger by a factor of 4, than said cross-sectional area A of said cavity, of said at least one opening, or than the sum of said cross-sectional area A and of said at least one opening.…” is indefinite, it is unclear how “cross-sectional A” comparing itself and then to be larger than itself by any factor. Clarification is required. It is assumed there are two different cross-sectionals.
In claim 8:
 The limitation “…the smallest cross-sectional area A of said cavity…” in line 1 is lack of antecedent basis in the claim. Correction is required.
The limitation “…said cross-sectional area A of said cavity…” in line 3 is lack of antecedent basis in the claim. Correction is required.
The limitation “…the sum of said cross-sectional area A and of said at least one opening…” in line 4 is lack of antecedent basis in the claim. Correction is required.
The limitation “…wherein the smallest cross-sectional area A of said cavity radially with respect to said longitudinal axis L is one of larger, larger by a factor of 2, and larger by a factor of 4, than said cross-sectional area A of said cavity, of said at least one opening, or than the sum of said cross-sectional area and said at least one opening.…” is indefinite, because it is unclear “…the smallest cross-sectional area A…” is actually the “smallest” since the following claim languages cited as “…with respect to said longitudinal axis L is one of larger, larger by a factor of 2, and larger by a factor of 4, than said cross-sectional area A of said cavity, of said at least one opening, or than the sum of said cross-sectional area and said at least one opening …”.  So is “the smallest cross-sectional area A” is the smallest or not? Furthermore, it is unclear how “cross-sectional A” For examination purposes, it is assumed that applicant actually mean somewhere along “the cross sectional area of cavity”, there is a cross-sectional area relation that is one of larger, larger by a factor of 2 and larger by a factor of 4, and such cross-sectional area compared is not “cross-sectional A” itself.
In claim 15: 
The limitation “the region of the largest diameter D” in line 2 is lack of antecedent basis in the claim. Correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Marhic (US4682005A),  alternatively, rejected under 35 U.S.C. 103 as unpatentable over Marhic (US4682005A), in view of Luo et al (US5965040).
	Regarding claim 1, Marhic discloses an electrode (electrode 2, fig.1) for a gas-cooled plasma cutting torch (refer to title: “Plasma welding or cutting torch provided with a nozzle cartridge”) comprising: 
- an elongate electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) with an open end (refer to “open end” annotated in fig.1) and with a closed end (refer to “closed end” annotated in fig.1) which define a longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), and 
- an emission insert (insert 28, fig.1) in said closed end (refer to “closed end” annotated in fig.1), wherein a cavity (blind axial bore 22, fig.1) extends in said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) from said open end (refer to “open end” annotated in fig.1) of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) in the direction of said closed end (refer to “closed end” annotated in fig.1), and said cavity (blind axial bore 22, fig.1) is fluidically connected via at least one opening (at least one opening 26, fig.1) in a wall (refer as “electrode wall” annotated in fig.1) of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1), in relation to said longitudinal axis (refer to “longitudinal axis L” annotated in fig.1), of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1), wherein said radial outer surface (refer to Col 3 line 65–67 cited: “…The upper sleeve 17 having a diameter e is extended by the electrode body proper 61 which has a substantially cylindrical shape …”) , in relation to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) has 
- proceeding from said closed end  (refer to “closed end” annotated in fig.1)
- a substantially cylindrical (refer to Col 3 line 65–67 cited: “…The upper sleeve 17 having a diameter e is extended by the electrode body proper 61 which has a substantially cylindrical shape …”) first portion (refer to “first portion” annotated in fig.1) and a second portion (refer to “second portion” annotated in fig.1) which adjoins said first portion (refer to “first portion” annotated in fig.1), wherein said second portion (refer to “second portion” annotated in fig.1) has, per unit of length along said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), a larger surface area than said first portion (refer to “first portion” annotated in fig.1) and has a thread (thread 21 on first portion, fig.1).

    PNG
    media_image1.png
    839
    777
    media_image1.png
    Greyscale

Alternatively, regarding claim 1 (with respect to “second portion has...or at least one spiral-shaped groove), Marhic discloses an electrode (electrode 2, fig.1) for a gas-cooled plasma cutting torch (refer to title: “Plasma welding or cutting torch provided with a nozzle cartridge”) comprising: 
- an elongate electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) with an open end (refer to “open end” annotated in fig.1) and with a closed end (refer to “closed end” annotated in fig.1) which define a longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), and 
insert 28, fig.1) in said closed end (refer to “closed end” annotated in fig.1), wherein a cavity (blind axial bore 22, fig.1) extends in said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) from said open end (refer to “open end” annotated in fig.1) of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) in the direction of said closed end (refer to “closed end” annotated in fig.1), and said cavity (blind axial bore 22, fig.1) is fluidically connected via at least one opening (at least one opening 26, fig.1) in a wall (refer as “electrode wall” annotated in fig.1) of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1), in relation to said longitudinal axis (refer to “longitudinal axis L” annotated in fig.1), of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1), wherein said radial outer surface (refer to Col 3 line 65–67 cited: “…The upper sleeve 17 having a diameter e is extended by the electrode body proper 61 which has a substantially cylindrical shape …”) , in relation to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) has 
- proceeding from said closed end  (refer to “closed end” annotated in fig.1)
- a substantially cylindrical (refer to Col 3 line 65–67 cited: “…The upper sleeve 17 having a diameter e is extended by the electrode body proper 61 which has a substantially cylindrical shape …”) first portion (refer to “first portion” annotated in fig.1) and a second portion (refer to “second portion” annotated in fig.1) which adjoins said first portion (refer to “first portion” annotated in fig.1), wherein said second portion (refer to “second portion” annotated in fig.1) has, per unit of length along said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), a larger surface area than said first portion (refer to “first portion” annotated in fig.1).

    PNG
    media_image2.png
    839
    777
    media_image2.png
    Greyscale

Marhic does not disclose the second portion has a thread or at least one spiral-shaped groove.
Luo discloses an electrode (electrode 48, fig.2) for plasma torch (plasma torch 10, fig.2) comprising an electrode body (refer to the body of electrode 48, fig.2), wherein said radial outer surface (refer to the radial outer surface of electrode 48, fig.2), in relation to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.2), of said electrode body (refer to the body of electrode 48, fig.2) has 
refer to “first portion” annotated in fig.2) and a second portion (refer to “second portion” annotated in fig.2) which adjoins said first portion (refer to “first portion” annotated in fig.2), wherein said second portion (refer to “second portion” annotated in fig.2) has, per unit of length along said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.2), a larger surface area than said first portion (refer to “first portion” annotated in fig.2) and has at least one spiral-shaped groove (helical swirling grooves 56, fig.2).

    PNG
    media_image3.png
    692
    542
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode’s radial outer surface of second portion of Marhic with Lou’s helical swirling grooves, in order to provide the ability to generate swirling fluid flow throughout the electrode first, second portion and the torch tip, such that to provide cooling of those portion (refer to abstract cited: “…provide an improved arrangement for cooling the torch tip…”).

Regarding claim 2, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses wherein said cavity (blind axial bore 22, fig.1) extends from said open end (refer to “open end” annotated in fig.1 over more than half (fig.1 clearly show is over more than half) of the length of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) toward said closed end (refer to “closed end” annotated in fig.1) (refer to fig.1).

Regarding claim 3, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 2, Marhic further discloses wherein said at least one opening (at least one opening 26, fig.1) is situated 
- as viewed from said closed end (refer to “closed end” annotated in fig.1) 
- at a distance of at most one of one half (fig.1 clearly shown at most at one half ) of the length of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) (refer to fig.1).

Regarding claim 4, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses wherein said at least one opening (at least one opening 26, fig.1) extends partially radially with respect to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), and the at least one opening is 90o (refer to fig.1) with respect to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1).

Regarding claim 5, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses wherein said cavity (blind axial bore 22, fig.1) is cylindrical or has at least one cylindrical portion (refer to the Merriam-Webster definition of “bore”).

Regarding claim 7, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further disclose wherein the cross-sectional area A (refer to “cross-section A” annotated in fig.1) of said cavity (blind axial bore 22, fig.1) radially with respect to said longitudinal axis (L) (refer to “longitudinal axis L” annotated in fig.1) is one of larger than said cross-sectional area A (refer to “cross-section B” annotated in fig.1) of said cavity (blind axial bore 22, fig.1).

Regarding claim 8, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further disclose a cross-sectional A (refer to annotated fig.1) is larger than a cross-sectional B (refer to annotated fig.1) in the cavity (blind axial bore 22, fig.1).

Regarding claim 9, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses wherein said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) has an external thread (thread 21, fig.1) on its outer surface at said open end (refer to “open end” annotated in fig.1) (refer fig.1).

Regarding claim 16, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses on the base of said cavity (blind axial bore 22, fig.1) a pillar- like projection (outer wall 65, fig.1) that extends in the direction of said open end (refer to “open end” annotated in fig.1).

Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marhic (US4682005A), in view of Sanders (US8089025B2), alternatively over Marhic (US4682005A), in view of Luo et al (US5965040) and further in view of Sanders (US8089025B2). 
Regarding claim 6, Marhic or the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic or Lou does not disclose wherein said cavity has a first cylindrical portion with a first diameter D and has a second cylindrical portion with a second diameter D wherein said first cylindrical portion is situated closer to said closed end than said second cylindrical portion, and said first diameter D is smaller than said second diameter D.
Sanders discloses wherein said cavity (170, fig.3) has a first cylindrical portion (refer to “first cylindrical portion” annotated in fig.3) with a first diameter D (refer the diameter of “first cylindrical portion” annotated in fig.3) and has a second cylindrical portion (refer to “second cylindrical portion” annotated in fig.3) with a second diameter D (refer the diameter of “second cylindrical portion” annotated in fig.3) wherein said first cylindrical portion (refer to “second cylindrical portion” annotated in fig.3) is situated closer to said closed end (refer to “closed end” annotated in fig.3) than said second cylindrical portion (refer to “second cylindrical portion” annotated in fig.3), and said first diameter D D (refer the diameter of “first cylindrical portion” annotated in fig.3) is smaller than said second diameter D (refer to “second cylindrical portion” annotated in fig.3).

    PNG
    media_image4.png
    471
    738
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marhic’s electrode with refer to Col 1 line 15-18 cited: “…the invention relates to design and cooling techniques to enhance the performance and life expectancy of plasma arc torches and torch consumables.…”).

	Regarding claim 12, the modification of Marhic and Lou discloses substantially all features set forth in claim 1, Marhic further discloses wherein said radial outer surface (refer to outer surface of electrode 2 which from by upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1), in relation to said longitudinal axis L (refer to “longitudinal axis L” annotated in fig.1), of said electrode body (refer to the shape of electrode 2 which are from upper sleeve 17, front wall 27, insert 28 and electrode body 61, fig.1) has a third portion (refer to “third portion annotated in fig.1) which adjoins said second portion (refer to “second portion” annotated in fig.1) in the direction of said open end (refer to “open end” annotated in fig.1).
Marhic or Lou does not disclose third portion has a largest diameter D which is larger than the largest diameter of said first and second portions of said outer surface of said electrode body.
	Sanders discloses third portion (refer to “third portion” annotated in fig.1) has a largest diameter D which is larger than the largest diameter of said first and second refer to “second portion” annotated in fig.1) of said outer surface of said electrode body (110, fig.3) (refer to fig.1).

    PNG
    media_image5.png
    715
    744
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marhic’s electrode with third portion is larger than the largest diameter of said first and second portions of said outer surface of said electrode body, as taught by Sander, in order to provide better performance and life expectancy of electrode (refer to Col 1 line 15-18 cited: “…the invention relates to design and cooling techniques to enhance the performance and life expectancy of plasma arc torches and torch consumables.…”).
 
	Regarding claim 13, the modification of Marhic, Lou and Sanders discloses substantially all features set forth in claim 12,  Marhic further disclose wherein said third portion (refer to “third portion” annotated in fig.1) is part of said open end (refer to “open end” annotated in fig.1).

	Regarding claim 14, the modification of Marhic, Lou and Sanders discloses substantially all features set forth in claim 13 above, Marhic further discloses wherein said third portion (refer to “third portion” annotated in fig. 1) has an external thread (thread 21, fig.1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Marhic (US4682005A), in view of Sanders (US8089025B2), alternatively over Marhic (US4682005A), in view of Luo et al (US5965040), further in view of Sanders (US8089025B2) and further in view of Kim et al (US2019/0335573A1).
	Regarding claim 15, the modification of Marhic, Lou and Sanders discloses substantially all features set forth in claim 12 above, Marhic, Lou or Sanders does not disclose said electrode body has, on its outer surface in the region of the largest diameter D, an encircling groove and a round ring in said groove.
	Kim discloses said electrode body (electrode 202, fig.10) has, on its outer surface (refer to the outer surface of electrode 202, fig.10) in the region of the largest diameter D (refer to annotated “region of the largest diameter D” annotated in fig.10), an encircling groove (recess 233, fig.10) and a round ring (o-ring device 232, fig.10) in said groove (recess 233, fig.10).

    PNG
    media_image6.png
    611
    468
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Marhic’s electrode with said electrode body has, on its outer surface in the region of the largest diameter D, an encircling groove and a round ring in said groove, as taught by Kim, in order to provide the ability to limit flow between the rear side and the forward side of the electrode (refer to Paragraph 0070 cited: “…at least one of the disk-shaped features (e.g., the first feature 266 or the second feature 268) can include a sealing surface configured to form a dynamic seal with the swirl ring. For example, the sealing surface can limit a flow of a gas from a forward side of the disk-shaped feature to a rearward side of the annular mating feature. In some examples, the sealing surface can comprise a sealing device (e.g., an o-ring type sealing member) 232…”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conway et al (US2004/0195219) discloses a plasma arc torch electrone that may read on some of the limitation in claim 1.
McKenzie et al (US2006/0016789A1) discloses a plasma arc torch.
Sanders et al (US2020/0023456A1) discloses a consumable cartridge for a plasma arc cutting system that may read on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        March 2nd 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761